Citation Nr: 0605998	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed low 
back disorder.  

2.  Entitlement to service connection for a claimed lung 
disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to 
October 1945.  His awards and decorations included the 
Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in 
November 2004 and April 2005.  

In January 2006, during the course of the appeal, the 
veteran had a videoconference hearing with the 
undersigned Veterans Law Judge.  

In January 2006, the undersigned Veterans Law Judge 
granted a Motion to have his case advanced on the Board's 
docket.  



FINDINGS OF FACT

1.  The currently demonstrated low back degenerative 
arthritis is shown as likely as not to be due an injury 
that the veteran suffered during his period of active 
service.  

2.  The currently demonstrated left lung scarring is 
shown as likely as not to be due to pneumonia that was 
manifested during the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
his low back disability manifested by degenerative 
arthritis, is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  By extending the benefit of the doubt to the veteran, 
his disability manifested by left lung scarring is due to 
disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of entitlement to service connection for 
disability of the knees, hands, and/or low back.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in April and December 2004, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, the evidence had 
to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that 
there was an event in service which caused injury or 
disease; 2) that the veteran had current physical or 
mental disability; and 3) that there was a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all requested records which were not in the possession of 
the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  They also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Moreover, the Statement of the Case (SOC) issued in June 
2005 notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  
Indeed, the SOC set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC also notified the veteran and his representative 
of the evidence which had been obtained in support of the 
veteran's appeal.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
service connection for low back disability and for lung 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those issues.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  


A.  Low Back Disability

A careful review of the record shows that this is not the 
veteran's first claim of service connection for low back 
disability.  Such a claim was before the VA in August 
1965.  At that time, the diagnosis was low back strain.  

However, the current record reflects a diagnosis of 
degenerative arthritis.  Therefore, the Board will 
conduct a de novo review of the record to comport with 
the current diagnosis.  

The veteran contends that his low back was injured when 
he sustained shell fragment wounds of the left leg and 
right thigh in service in January 1944.  

However, in April 1943 and July 1945, the veteran 
complained of having back pain on at least three 
occasions.  

During his video conference in February 2006, the veteran 
rendered credible testimony that, when he was wounded in 
January 1944, he was tossed into the air, injuring his 
side and back.  He stated that, during the ensuing 
hospitalization, his back was treated with massage 
therapy and heat.  

The veteran reported that, following his discharge from 
the hospital, he returned to his unit and continued to 
have back difficulty while performing his job as an 
artilleryman.  

The veteran also testified that he had had back pain 
since service, and the evidence showed that, since the 
mid-1960's, he had reported back pain to VA.  

The report of the September 1982 VA examination shows 
that the veteran had hypertrophic spurring in the distal 
thoracic and lumbar portions of the spine, as well as 
slight narrowing from D12 to S1.  

The evidence shows that the veteran's low back disability 
got progressively worse and culminated in degenerative 
arthritis in 2004 (see the report of the August 2004 VA 
examination).  

Indeed, the most recent VA examiner reported a nexus 
between the veteran's injuries in service and the 
veteran's current back disability.  

In light of the multiple complaints of back pain in 
service, the veteran's testimony regarding his continuity 
of back symptomatology, and the current diagnosis of 
degenerative arthritis, the Board is of the opinion that 
there is a basis for service connection.  

Therefore, by extending the benefit of the doubt to the 
veteran, service connection for degenerative arthritis of 
the low back is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


B.  Lung Disability

During the veteran's service entrance examination, there 
were no complaints or clinical findings of lung 
disability.  

In November 1942, the veteran was hospitalized for 
primary, atypical pneumonia of the upper lobe of the left 
lung, cause undetermined.  After approximately 51/2 weeks, 
he was discharged to duty.  

In February 1943, the veteran was treated for the 
residuals of pneumonia.  

Although the report of the service separation examination 
was negative for any lung abnormalities, more recent 
evidence, such as X-ray studies taken by VA in September 
1982 and September 2003, revealed scarring in the left 
lung.  

Following a VA pulmonary consultation in May 2004 and a 
VA examination in August 2004, the examiners concluded 
that such scarring was associated, at least in part, with 
pneumonia in service.  

There is an approximate balance of evidence both for and 
against the claim that the scarring in the veteran's left 
lung had its onset in service. Under such circumstances, 
the benefit of the doubt is extended to the veteran.  
Hence, service connection for left lung scarring is 
warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  



ORDER

Service connection for degenerative arthritis of the 
lumbar spine is granted.  

Service connection for scarring of the left lung as the 
residual of pneumonia is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


